DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive. 
Applicant argues Bartee’669 in view of Gingras’012 fail to disclose “wherein said device without said top cover is configured for sandwiching the device between a first tissue and a second tissue being joined” because Bartee’669 does not state the membrane is capable of being sandwiched between two layers of tissue. The Office disagrees. 
Bartee’669’s device is placed between tissue layers, as recited in the claims, because it is implanted in the body. For example, when Bartee’669 is placed over a bone defect, as described at paragraph [0029], the bone is inside the body (and therefore under a layer of tissue, such as the skin). The tissue opening is closed upon completion of the surgery. 
Figure 10 of Bartee’669 shows the implant (10) sandwiched between tissue layers (18 and 25). Paragraph [0037] discloses the implant (10) can function without the top cover (14) because it can be in the form of a single layer implant. Therefore, Bartee’669’s device is configured for being sandwiched between tissue layers. 
Applicant argues that according to the Office’s reasoning, “a simple bandage would be capable of being sandwiched between two layers of tissue” (7/25/2022 response at page 6). The Office agrees. A bandage having the claimed structure is capable of being sandwiched between two layers of tissue because a bandage is flat. Applicant argues that just because a device is flat does not mean it is capable of being sandwiched between two layers of tissue, but does not provide any further explanation or evidence supporting this position.  
Of course, a simple bandage would not function as well as Applicant’s device because, for example, it is not made of a material intended to promote tissue growth therethrough. However, nothing in the claims preclude the use of a simple bandage from reading on the structural limitations. 
MPEP 2112.01 states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. “ The device disclosed by Bartee’669 in view of Gingras’012 renders the claim obvious because it has the same structure recited in the claims. The fact that Bartee’669 did not specifically anticipate Applicant’s intended use of the device does not preclude it from reading on the claims. 
MPEP 2114 Section II states: A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)  Bartee’669 teaches the structural limitations of the claim. Although it is not disclosed for use in the same exact situation envisioned by the Applicant, this does not preclude the prior art from rendering the claim obvious. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (MPEP 2112 Section I). 
Applicant argues the specification supports an interpretation where the phrase “configured to” denotes an actual state of configuration having physical characteristics for sandwiching the device between two layers of tissue (7/25/2022 Response at page 6). Bartee’669 in view of Gingras’012 teach the claimed structure. Bartee’669 even teaches an actual state of configuration in which the device is between two layers of tissue (see Figure 10, as discussed above). However, even if Bartee’669 did not show Figure 10, it would render the claim obvious because it is capable of being placed between two tissue layers since it is flat. If there are additional features necessary for performing the claimed function, they should be recited in the claim. Bartee’669 in view of Gingras’012 teaches the structural limitations of the claim. Although it is not disclosed for use in the same exact situation envisioned by the Applicant, this does not preclude the prior art from rendering the claim obvious. 
For these reasons, the rejections are maintained. New claims 21 and 22 are rejected below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bartee et al. (US Patent Application 2015/0366669) in view of Gingras (US Patent Application 2006/0141012).
Claim 1: Bartee’669 teaches a device (10) having a flat and flexible scaffold (16; Figures 1 or 2; paragraph [0033] describes it as flexible) including a plurality of first (20) and second passages (18) that pass from the upper to lower surface of film layer (paragraph [0041] describes passages 18 co-axial through holes extending through first layer 16; paragraph [0044] describes passages 20 as similar to passages 18 and intended for fasteners). 
The device of Bartee’669 also has a flat, flexible top cover (14; paragraph [0033]) attached to the scaffold (paragraph [0034]) having an upper surface, a lower surface and sidewalls. The top cover is aligned with the first plurality of passages to form through holes or apertures going all the way from the top cover to the lower surface of the scaffold (paragraph [0044] states passages 20 are intended for fasteners. This means the passages 20 would need to pass through both the first and second layers 16, 14). The second passages (18) are uninterrupted (paragraph [0041] describes the passages 18 as through-holes and that the passages may only pass through scaffold 16 and not top cover 14). 
The first and second passages (20 and 18, respectively) run substantially perpendicular to the upper and lower surfaces of the scaffold (16) (paragraph [0041] describes the passages 18 as circular through-holes; Figures 1 and 2 show the passages from a top view). Bartee’669 states the passages can be discrete (paragraph [0041] describes the passages as through-holes) such that the first passages do not intersect or interconnect with the second passages (Figures 1, 2). 
The device (16) without the top cover (14) is configured for placement between tissues (paragraph [0001]; paragraph [0037] states the membrane can function as a tissue cover as a single layer; Figure 10 shows the device between two layers of tissue). 
Bartee’669 teaches the top cover (14) and scaffold (16) can be “fixedly coupled” or “coupled…in other ways” (paragraph [0037]), but fails to explicitly disclose the top cover is releasably attached to the scaffold, as required by claim 1. 
Like Bartee’669, Gingras’012 is directed towards a surgical implant for soft tissue repair (Gingras’012, paragraph [0016] and Bartee’669, paragraph [0004]). 
Gingras’012 implant comprises a plurality of layers coupled to one another (Figures 6a-6e; paragraph [0110]). Gingras’012 teaches the layers can be irreversibly bound or reversibly bound by mechanical or chemical forces (paragraph [0110]). 
Since Bartee’669 teaches that the implant can be coupled in other ways known in the art and Gingras’012 teaches multiple layers of a similar implant can be reversibly coupled, it would have been obvious to one of ordinary skill in the art to modify the device of Bartee’669 such that the layers of the implant are releasably attached to one another, as taught by Gingras’012, because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements, as claimed, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art as of the effective filing date of the invention. 
Claim 6: Bartee’669 discloses the scaffold is biodegradable or soluble (paragraphs [0004], [0009] disclose the device can be formed from collagen, animal tissue or human tissue which are all known to be biodegradable/soluble materials). 
Claim 7: Bartee’669 teaches the limitations of claim 7 except that the second passages (18) are filled with a rapidly soluble or rapidly absorbable biocompatible material. 
Gingras’012 teaches a scaffold (Figure 6) having passages (150, 154) which can be filled with an absorbable material in the form of a therapeutic agent in order to promote growth into the tissue (paragraphs [0011]-[0013], [0018]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Bartee’669 by providing the passages with an absorbable material, such as the therapeutic agents taught by Gingras’012, in order to provide the stated advantages. 
Claim 22: Bartee’669 shows that the surface area occupied by the plurality of second passages (18) is greater than the surface area occupied by the first passages (20) (see Figure 1 which shows 4 first passages 20 and many second passages (18))
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bartee’669 in view of Gingras’012, as applied to claim 1, further in view of Stopek et al. (US Patent Application 2011/0236459). 
Claim 2: Bartee’669, as modified, discloses the limitations of claim 2 but fails to disclose a bottom cover on the implant. 
Like Bartee’669, Stopek’’459 is directed towards a surgical implant for soft tissue repair (Stopek’459, paragraph [0002] and Bartee’669, paragraph [0004]). 
Stopek’459 teaches providing the surgical implant with a removable backing strip in order to provide a more rigid, less flexible implant that can be more easily handled by a surgeon. Stopek’459 discloses the backing strip can be removed after handling in order to provide the implant with the benefit of reduced mass while still providing the improved handling characteristics (paragraphs [0080], [0081]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the implant taught by Bartee’669 with a bottom cover, as taught by Stopek’459, in order to provide the stated advantages. 
Claim 8: Bartee’669 teaches the limitations of claim 8 except for an accelerator or initiator of cross-linking or polymerization on the surface of the device or in the passages.  
Gingras’012 teaches a scaffold (Figure 6) having passages (150, 154) which can coated or filled an initiator of cross-linking in order to promote tissue growth into the scaffold (paragraph [0013]). ]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Bartee’669 by providing an accelerator or initiator of cross-linking, as the taught by Gingras’012, in order to provide the stated advantages. 
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bartee’669 in view of Gingras’012 in view of Stopek’459, as applied to claim 2, further in view of LaGreca (US Patent 7,576,257). 
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bartee’669 in view of Gingras’012, as applied to claim 1, further in view of LaGreca’257. 
Bartee’669, as modified, teaches the limitations of claims 3, 21 and 23 except that the bottom cover and top cover has a pull tab. 
The use of pull-tabs on removable backing strips is old and well known in the art. In particular, LaGreca’257 teaches a bandage having a removable cover (8 or 9) that is provided with a pull-tab (26) because pull-tabs are known to assist the user in separating the cover portion from the base portion of the bandage (column 4, lines 20-25). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Bartee’669 in view of Gingras’012 in view of Stopek’459, such that the bottom and top covers have a pull-tab, as taught by LaGreca’257, in order to provide the stated advantages. 
Regarding claim 23, in the resulting device of Bartee’669 in view of LaGreca’257, the pull tab extends beyond a perimeter of the top cover (see LaGreca’257’s pull tab 26 in Figure 1, for example) so that it can be grasp by the user to remove the cover. This creates a top cover that is larger than the upper surface such that the top cover (at the pull tab) extends beyond the perimeter of the upper surface. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bartee’669 in view of Gingras’012 in view of Stopek’459, as applied to claim 8, further in view of Coneski et al. (US Patent Application 2014/0221495). 
Claim 9: Bartee’669, as modified, teaches the limitations of claim 9 except that accelerator or initiator is a quaternary ammonium salt. 
Coneski’495 teaches that quaternary ammonium salts can be incorporated into a polymeric matrix in order to provide anti-bacterial properties. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Bartee’669 by providing it with quaternary ammonium salts, as taught by Coneski495, in order to provide the matrix with anti-bacterial properties. 
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bartee’669 in view of Gingras’012 in view of Stopek’459, as applied to claim 2, and further evidenced by Sonnleitner et all. (US Patent Application 2016/0338836). 
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bartee’669 in view of Gingras’012 and further evidenced by Sonnleitner’836. 
Claims 4 and 10: Bartee’669 in view of Gingras’012 teach the device of claim 1 (see rejection above). 
Gingras’012 further teaches a container of adhesive (paragraph [0013]) and a dispenser (paragraph [0014]). 
It is known in the art to secure such implants to tissue using an adhesive, as evidenced by Sonnleitner’836. Sonnleitner’836 is directed towards a similar implant for repairing tissue and bone (Figure 1 and paragraph [0001]). Sonnleitner’836 teaches attaching such an implant to tissue using adhesive (paragraph [0002], [0042]). In light of this, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Bartee’669 by providing a kit including an adhesive and a dispenser, as taught by Gingras’012, in order to secure the implant to tissue, as evidenced by Sonnleitner’836. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bartee’669 in view of Gingras’012, as applied to claim 1, further in view of Sostek et al. (US Patent Application 2014/0141152). 
Bartee’669 fails to teach a plurality of grooves on the surface of the scaffold. 
Like Bartee’669, Sostek’152 teaches a tissue scaffold for implantation into a patient (paragraph [0002]). Sostek’152 further teaches providing the scaffold with notches, etches or other surface depressions in order to promote adhesion of the material being deposited on the scaffold (paragraph [0088]). It would have been obvious to one of ordinary skill in the art to modify the device taught by Bartee’669 with surface etching, as taught by Sostek’152, in order to provide the stated advantages. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        15 September 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771